Citation Nr: 0125795	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-11 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital & Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased rating from 10 percent for 
residuals of an arthrotomy of the right knee.  

(The issue of entitlement to waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$6,913 is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
January 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's claim 
seeking entitlement to an increased rating for his right knee 
disability.

The veteran's claim was later transferred to the Hospital & 
Regional Office Center (H&ROC) in Sioux Falls, South Dakota.  



FINDINGS OF FACT

1. All available relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's limitation of motion of the right knee, to 
include consideration of his painful motion, is the 
equivalent of extension to 15 degrees, but no more; the 
veteran does not have the equivalent of limitation of flexion 
to 30 degrees.

3.  The veteran does not have subluxation or lateral 
instability of the right knee.  





CONCLUSION OF LAW

The criteria for an increased rating to 20 percent, but not 
higher, for residuals of an arthrotomy of the right knee are 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2001)(West 1991); 38 C.F.R. Part 4, 4.7, 4.40, 4.45, 4.71, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2000); 66 Fed. Reg. 
45620-32 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The evidence shows that during service in May 1972, the 
veteran underwent an operation to remove a fragment of the 
medial meniscus of the right knee.  Final diagnoses were 
osteochondritis dissecans, right knee; torn right medial 
collateral ligament; torn right anterior cruciate ligament; 
and remnant right medial meniscus.  

A rating action of April 1973 recognized his right knee 
disability as service connected and rated it as 20 percent 
disabling.  Upon re-evaluation in 1978 the rating was reduced 
to 10 percent.  The veteran was notified and did not appeal.  
In May 1995 he filed a claim for compensation or pension due 
to post polio syndrome.  The various manifestations of the 
condition were determined to be permanently and totally 
disabling for pension purposes, but not service connected, by 
a rating of September 1995.  That rating action confirmed and 
continued his 10 percent rating for the right knee 
disability.  

In a letter of April 1999, the veteran, inter alia, claim 
that his right knee disability was getting more disabling and 
requested that it be reevaluated.  He underwent a VA 
examination in July 1999.  It was noted that the veteran had 
an arthrotomy done to remove calcium deposits and repair his 
medial collateral ligament after his initial injury.  Over 
the years, the veteran had pain with overuse and cold, wet 
weather.  The veteran stated that it rarely locked up on him, 
and did not give out.  He was not currently undergoing any 
treatment and did not use any braces, crutches, or canes.  He 
did not have episodes of dislocation or subluxation.  He 
complained that he could not run or stand for long periods of 
time and he had a very hard time on stairs.  

Examination of the right knee showed no edema, effusion or 
crepitus.  The medial and lateral collateral ligaments were 
stable as were the anterior and posterior cruciate ligaments.  
His range of motion in flexion was to 120 degrees and in 
extension to 0 degrees.  X-ray examination showed severe 
degenerative joint disease of the right knee that had 
progressed since his prior examination.  Diagnosis was 
degenerative joint disease of the knees.  

The veteran was afforded a hearing at the RO in July 2000.  
He described a grinding, clicking noise in his knee, and 
stated that you could feel it popping.  He described pain on 
motion of the knee joint.  The more he exerted the knee, the 
more it would swell on him.  He described weakness in the 
right leg and limitation in both flexion and extension.  His 
knee locked, but not completely, and it gave out about once 
per week.  

The veteran underwent a VA examination in August 2000.  He 
complained that he felt tired, and fatigued and had muscle 
weakness and loss of balance all the time, which was 
attributed to his post polio syndrome.  He could walk about 3 
blocks without any assistance, but he needed rest after 
ambulating, which also was considered to be secondary to post 
polio syndrome.  Examination showed muscle strength was 5/5 
bilaterally in the knees.  Range of motion of the right knee 
was 125 degrees (compared to 140 degrees on the left) and -12 
degrees (compared to 0 degrees on the left).  The right 
patella was larger than the left.  There was no swelling and 
no tenderness bilaterally.  X-rays showed degenerative 
disease which was marked in the medial knee joint 
compartment, and moderate in the patellofemoral joint on the 
right.  The pertinent final diagnoses were right knee 
degenerative changes secondary to right knee meniscectomy in 
the past and mild, age appropriate, degenerative arthritis of 
the left knee.

The veteran submitted a statement in December 2000.  He 
stated that he had continuous knee pain, but chose to avoid 
medication except for occasional aspirin.  He stated that his 
knee gave out, and he had something similar to locking, which 
he thought constituted partial dislocation (subluxation).  He 
exercised, but could not afford to pay for therapy or travel 
to free therapy.  He could not run at all, or stand for long 
periods of time due to weakness.  He wrote that he had 
crepitus, unstable ligaments, reduced range of motion, severe 
pain, severe weakness, and repeated giving out of several 
areas of the knee (clicking), and bumps (fluid or swelling).  
He stated that he had pain, stiffness and instability of the 
right knee 24 hours a day.  

In April 2001, after the veteran moved, he was scheduled for 
another VA examination by the Sioux Falls H&ROC.  He did not 
report for said examination, and it was canceled.  


Analysis

The veteran claims that he is entitled to an increased rating 
for residuals of an arthrotomy of the right knee from 10 
percent.  The veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  He has been 
examined twice by the VA in connection with his claim and has 
not identified any additional, relevant evidence that has not 
been requested or obtained.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  See generally, Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).  As all VCAA 
notice requirements have been met, the veteran is not 
prejudiced by appellate review at this time without further 
RO adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion for 
the specified joint.  When there is ankylosis [immobility or 
fusion] of the knee, 30 to 60 percent ratings may be assigned 
depending on the angle at which the knee joint is 
immobilized.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

When flexion [bending] of the leg [at the knee joint] is 
limited to 15 degrees, then a 30 percent rating is assigned.  
When flexion of the leg is limited to 30 degrees, then a 20 
percent rating is assigned.  When flexion of the leg is 
limited to 45 degrees, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5260.

When extension [straightening] of the leg [at the knee joint] 
is limited to 30 degrees, then a 40 percent rating is 
assigned.  When extension of the leg is limited to 20 
degrees, then a 30 percent rating is assigned.  When 
extension of the leg is limited to 15 degrees, then a 20 
percent rating is assigned.  When extension of the leg is 
limited to 10 degrees, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5261.

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability a 20 percent rating is 
assigned.  When there is slight recurrent subluxation or 
lateral instability a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5257.

In a precedent opinion the VA's General Counsel has held that 
although a veteran can be rated separately under Diagnostic 
Code 5257 and Diagnostic Code 5003, "a separate rating must 
be based upon additional disability."  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis."  
VAOGCPREC 23-97.

For the veteran to be entitled to an increased rating under 
Diagnostic Code 5261 for limitation of extension, the 
evidence must show limitation of extension to 15 degrees.  To 
be entitled to an increased rating under Diagnostic Code 5260 
for limitation of flexion, the evidence must show limitation 
of flexion to 45 degrees.  At the veteran's July 1999 VA 
examination, he had extension to 0 degrees, but at the 
veteran's August 2000 VA examination, extension was reported 
as -12 degrees.  Although the finding of "-12" degrees is 
not entirely clear, with resolution of the ambiguity in the 
veteran's favor, the Board will accept this finding to mean 
that there was a deficit of 12 degrees in the extension of 
his right leg.  

The veteran's functional limitation of the right knee due to 
pain on use as directed in DeLuca v. Brown must also be 
considered.  At the veteran's VA examination in July 1999, 
the veteran complained of pain with overuse and cold.  
Similarly, at the veteran's July 2000 hearing, and in a 
December 2000 statement, the veteran described pain on motion 
of the right knee joint.  

Pursuant to DeLuca v. Brown, the evidence shows that with 
painful motion taken into account, the veteran's limitation 
of extension is more than 10 degrees.  It is determined that 
the veteran's limitation of extension and pain during flare-
ups is the equivalent of 15 degrees, which is the criteria 
for a 20 percent rating.  However, the functional impairment 
described is not the equivalent of limitation higher than 15 
degrees.  

In summary, with painful motion during flare-ups considered, 
the veteran's limitation of motion is the equivalent of 
limitation of extension to 15 degrees extension, but not 
more.  His limitation of flexion was 120 degrees at his July 
1999 VA examination and 125 degrees at his August 2000 VA 
examination, clearly much more than 30 degrees, the 
impairment of flexion which would be consistent with a 20 
percent rating.  Thus, the veteran is entitled to an 
increased rating to 20 percent, but not higher, when his 
right knee disability is considered under the limitation of 
motion codes, Diagnostic Codes 5260 and 5261.   

VA x-rays from August 2000 showed marked degenerative disease 
of the right knee.  Accordingly, pursuant to VAOGCPREC 23-97, 
the veteran's disabilities can be rated under both Diagnostic 
Code 5257 and 5003 or other codes based on limitation of 
motion if he has additional separate and distinct disability.  

Consideration of the veteran's disability for arthritis or 
limitation of motion has already been discussed above.  The 
Board has also given consideration to the assignment of 
separate ratings for his knee disabilities under Diagnostic 
Code 5257 pursuant to VAOPGCPREC 23-97.

In order to receive a 10 percent rating under Diagnostic Code 
5257, the evidence must show that there is recurrent 
subluxation or lateral instability which is slight.  The 
medical evidence of record does not show that the veteran has 
any recurrent subluxation or lateral instability.  At the 
veteran's July 1999 VA examination, his medial and collateral 
ligaments, as well as his anterior and posterior cruciate 
ligaments were all stable.  At the veteran's August 2000 VA 
examination, his posterior drawer test was 0, and his 
anterior drawer test was 2 mm.  In summary, since the medical 
evidence does not show subluxation or instability, there is 
no basis upon which a separate rating subluxation and lateral 
instability pursuant to VAOPGCPREC 23-97 may be assigned.  

It is noted that the veteran was scheduled for a VA 
examination in April 2001 but did not report for such 
examination, and has not offered good cause for his failure 
to report.  While 38 C.F.R. § 3.655(b) requires that a claim 
for increase be denied when a claimant fails to appear for an 
examination scheduled in conjunction with a claim for 
increase without good cause, a close review of the record 
reveals that the April 2001 examination was not scheduled for 
the purpose of supplementing the medical information 
pertinent to this claim.  It was scheduled by the M&ROC in 
response to a letter from the veteran, apparently without 
reviewing the evidence which was of record.  Upon review of 
the record, the Board has determined that an increase was 
possible based on the record.  Since the increase was 
possible without the additional examination, it was 
unnecessary.  Therefore, the veteran's failure to report does 
not require that the Board invoke the mandatory provisions of 
38 C.F.R. § 3.655 and deny this claim.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's right knee disorder.  The prior medical history 
and rating decisions have also been considered.  The Board 
has considered all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.  

In summary, the evidence supports the grant of entitlement to 
an increased rating of 20 percent, but not greater, for 
residuals of an arthrotomy of the right knee, and the 
veteran's claim is granted to that extent, subject to the 
laws and regulations governing the disbursement of monetary 
benefits. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. Part 4, §§ 
4.40, 4.45, 4.71, Diagnostic Codes 5003, 5257, 5260, 5261.  


ORDER

Entitlement to an increased rating to 20 percent for 
residuals of an arthrotomy of the right knee is granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 



